Case 1:20-cv-00484-LO-TCB Document 206 Filed 10/30/20 Page 1 of 3 PageID# 6869




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                               ALEXANDRIA DIVISION


 AMAZON.COM, INC., and AMAZON DATA
 SERVICES, INC.,

    Plaintiffs,

                       v.                            Case No. 1:20 Civ. 484

 WDC HOLDINGS LLC dba NORTHSTAR
 COMMERCIAL PARTNERS; BRIAN
 WATSON; STERLING NCP FF, LLC;
 MANASSAS NCP FF, LLC; NSIPI
 ADMINISTRATIVE MANAGER; NOVA WPC
 LLC; WHITE PEAKS CAPITAL LLC;
 VILLANOVA TRUST; CARLETON NELSON;
 CASEY KIRSCHNER; ALLCORE
 DEVELOPMENT LLC; FINBRIT HOLDINGS
 LLC; CHESHIRE VENTURES LLC; JOHN
 DOES 1-20,

    Defendants.




                             WAIVER OF ORAL ARGUMENT

        Pursuant to Local Civil Rule 7(E), Defendants Carleton Nelson and Cheshire Ventures

 LLC, by counsel, hereby waive oral argument on their Motion To Require Plaintiffs To File and

 Serve a Partially Unredacted Copy of Exhibit 2 to the Second Amended Complaint and To

 Expedite Briefing.
Case 1:20-cv-00484-LO-TCB Document 206 Filed 10/30/20 Page 2 of 3 PageID# 6870




 Dated: October 30, 2020                  Respectfully submitted,

                                                        /s/
                                          Eric R. Nitz (Va. Bar No. 82471)
                                          MOLOLAMKEN LLP
                                          The Watergate, Suite 500
                                          600 New Hampshire Avenue, N.W.
                                          Washington, D.C. 20037
                                          (202) 556-2021 (telephone)
                                          (202) 536-2021 (facsimile)
                                          enitz@mololamken.com

                                          Justin V. Shur (admitted pro hac vice)
                                          Caleb Hayes-Deats (admitted pro hac vice)
                                          MOLOLAMKEN LLP
                                          The Watergate, Suite 500
                                          600 New Hampshire Avenue, N.W.
                                          Washington, D.C. 20037
                                          (202) 556-2000 (telephone)
                                          (202) 556-2001 (facsimile)
                                          jshur@mololamken.com
                                          chayes-deats@mololamken.com

                                          Jennifer E. Fischell (admitted pro hac vice)
                                          MOLOLAMKEN LLP
                                          430 Park Avenue
                                          New York, New York 10022
                                          (212) 607-8174 (telephone)
                                          (212) 607-8161 (fax)
                                          jfischell@mololamken.com

                                          Counsel for Defendants Carleton Nelson
                                          and Cheshire Ventures LLC




                                      2
Case 1:20-cv-00484-LO-TCB Document 206 Filed 10/30/20 Page 3 of 3 PageID# 6871




                                 CERTIFICATE OF SERVICE

         I hereby certify that on October 30, 2020, I electronically filed the foregoing with the

 Clerk of Court using the CM/ECF system. On October 30, 2020, I will further cause the

 document and a notification of such filing (NEF) to be sent to the following parties by e-mail or

 mail:

 Travis Stuart Andrews (Va. Bar No. 90520)           Jeffrey R. Hamlin (Va. Bar No. 46932)
 Luke Michael Sullivan (Va. Bar No. 92553)           George R. Calhoun
 Elizabeth P. Papez                                  James Trusty
 Patrick F. Stokes                                   IFRAH PLLC
 Claudia M. Barrett                                  jhamlin@ifrahlaw.com
 GIBSON DUNN & CRUTCHER LLP                          george@ifrahlaw.com
 tandrews@gibsondunn.com                             jtrusty@ifrahlaw.com
 lsullivan@gibsondunn.com
 epapez@gibsondunn.com                               Counsel for Defendants Brian Watson and
 pstokes@gibsondunn.com                              WDC Holdings LLC, Sterling NCP FF,
 cbarrett@gibsondunn.com                             LLC, Manassas NCP FF, LLC, and NSIPI
                                                     Administrative Manager
 Counsel for Plaintiffs

 Kevin Bedell                                        Casey Kirschner
 kbbedell@outlook.com                                635 N. Alvarado Lane
                                                     Plymouth, MN 55447
 Counsel for Author of Ex. 2
                                                     Pro se


 Dated: October 30, 2020                                           /s/
                                                     Eric R. Nitz (Va. Bar No. 82471)
                                                     MOLOLAMKEN LLP
                                                     The Watergate, Suite 500
                                                     600 New Hampshire Avenue, N.W.
                                                     Washington, D.C. 20037
                                                     (202) 556-2021 (telephone)
                                                     (202) 536-2021 (facsimile)
                                                     enitz@mololamken.com

                                                     Counsel for Defendants Carleton Nelson
                                                     and Cheshire Ventures LLC
